Name: Commission Implementing Decision (EU) 2018/1842 of 22 November 2018 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of highly pathogenic avian influenza in certain Member States (notified under document C(2018) 7911) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: Europe;  regions of EU Member States;  agricultural activity;  agricultural policy;  international trade
 Date Published: 2018-11-23

 23.11.2018 EN Official Journal of the European Union L 298/65 COMMISSION IMPLEMENTING DECISION (EU) 2018/1842 of 22 November 2018 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of highly pathogenic avian influenza in certain Member States (notified under document C(2018) 7911) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary checks applicable in intra-Union trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2017/247 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5 in a number of Member States (the concerned Member States), and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Article 16(1) of Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2017/247 provides that the protection and surveillance zones established by the competent authorities of the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. Implementing Decision (EU) 2017/247 also lays down that the measures to be applied in the protection and surveillance zones, as provided for in Article 29(1) and Article 31 of Directive 2005/94/EC, are to be maintained until at least the dates for those zones set out in the Annex to that Implementing Decision. (3) Since the date of its adoption, Implementing Decision (EU) 2017/247 has been amended several times to take account of developments in the epidemiological situation in the Union as regards avian influenza. In particular, Implementing Decision (EU) 2017/247 was amended by Commission Implementing Decision (EU) 2017/696 (5) in order to lay down rules regarding the dispatch of consignments of day-old chicks from the areas listed in the Annex to Implementing Decision (EU) 2017/247. That amendment took into account the fact that day-old chicks pose a very low risk for the spread of highly pathogenic avian influenza compared to other poultry commodities. (4) Implementing Decision (EU) 2017/247 was also subsequently amended by Commission Implementing Decision (EU) 2017/1841 (6) in order to strengthen the disease control measures applicable where there is an increased risk for the spread of highly pathogenic avian influenza. Consequently, Implementing Decision (EU) 2017/247 now provides for the establishment at Union level of further restricted zones in the concerned Member States, as referred to in Article 16(4) of Directive 2005/94/EC, following an outbreak or outbreaks of highly pathogenic avian influenza, and the duration of the measures to be applied therein. Implementing Decision (EU) 2017/247 now also lays down rules for the dispatch of live poultry, day-old chicks and hatching eggs from the further restricted zones to other Member States, subject to certain conditions. (5) In addition, the Annex to Implementing Decision (EU) 2017/247 has been amended numerous times, mainly to take account of changes in the boundaries of the protection and surveillance zones established by the concerned Member States in accordance with Directive 2005/94/EC. (6) The Annex to Implementing Decision (EU) 2017/247 was last amended by Commission Implementing Decision (EU) 2018/1652 (7), following the notification by Bulgaria of further outbreaks of highly pathogenic avian influenza in poultry holdings in the regions of Plovdiv and Haskovo of that Member State. Bulgaria also notified the Commission that it had duly taken the necessary measures required in accordance with Directive 2005/94/EC following these outbreaks, including the establishment of protection and surveillance zones around the infected poultry holdings. (7) Since the date of the last amendment made to Implementing Decision (EU) 2017/247 by Implementing Decision (EU) 2018/1652, Bulgaria has notified the Commission of new outbreaks of highly pathogenic avian influenza of subtype H5 in poultry holdings in the regions of Haskovo and Stara Zagora of that Member State. (8) Bulgaria has also notified the Commission that it has taken the necessary measures required in accordance with Directive 2005/94/EC following these new outbreaks, including the establishment of protection and surveillance zones around the infected poultry holdings in that Member State. (9) The Commission has examined those measures in collaboration with Bulgaria, and the Commission is satisfied that the boundaries of the protection and surveillance zones, established by the competent authority of Bulgaria, are at a sufficient distance to the poultry holdings where the new outbreaks have been confirmed. (10) In order to prevent any unnecessary disturbance to trade within the Union, and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with Bulgaria, the protection and surveillance zones established in Bulgaria, in accordance with Directive 2005/94/EC, following the new outbreaks of highly pathogenic avian influenza in that Member State. (11) Implementing Decision (EU) 2017/247 should therefore be updated to take account of the up-to-date epidemiological situation in Bulgaria, as regards highly pathogenic avian influenza. In particular, the newly established protection and surveillance zones in Bulgaria, now subject to restrictions in accordance with Directive 2005/94/EC, should be listed in the Annex to Implementing Decision (EU) 2017/247. (12) The Annex to Implementing Decision (EU) 2017/247 should be amended to update regionalization at Union level in order to include the protection and surveillance zones established in Bulgaria, in accordance with Directive 2005/94/EC, following the new outbreaks of highly pathogenic avian influenza in that Member State, and the duration of the restrictions applicable therein. (13) Implementing Decision (EU) 2017/247 should therefore be amended accordingly. (14) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2017/247 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 November 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of highly pathogenic avian influenza in certain Member States (OJ L 36, 11.2.2017, p. 62). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2017/696 of 11 April 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 101, 13.4.2017, p. 80). (6) Commission Implementing Decision (EU) 2017/1841 of 10 October 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 261, 11.10.2017, p. 26). (7) Commission Implementing Decision (EU) 2018/1652 of 6 November 2018 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of highly pathogenic avian influenza in certain Member States (OJ L 275 I, 6.11.2018, p. 1). ANNEX The Annex to Implementing Decision (EU) 2017/247 is amended as follows: (1) In Part A, the entry for Bulgaria is replaced by the following: Member State: Bulgaria Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Plovdiv region: Municipality of Sadovo:  Ahmatovo  Bogdanitsa  Seltsi 28.11.2018 Municipality of Rodopi:  Krumovo  Yagodovo 12.11.2018 Haskovo region: Municipality of Haskovo:  Elena 2.12.2018 Municipality of Dimitrovgrad:  Chernogorovo  Voden  Brod 30.11.2018 Municipality of Dimitrovgrad:  Varbitsa  Bodrovo 28.11.2018 Municipality of Haskovo:  Konush  Manastir  Voyvodovo 28.11.2018 Municipality of Haskovo:  Malevo  Garvanovo 21.11.2018 Stara Zagora region: Municipality of Bratya Daskalovi:  Pravoslav  Veren 29.11.2018 (2) In Part B, the entry for Bulgaria is replaced by the following: Member State: Bulgaria Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Plovdiv region: Municipality of Brezovo:  Tyurkmen  Choba  Zelenikovo 8.12.2018 Municipality of Sadovo:  Ahmatovo  Bogdanitsa  Seltsi From 29.11.2018 to 7.12.2018 Municipality of Asenovgrad:  Boyantsi  Izbeglii  Konush  Kozanovo  Zlatovrah 7.12.2018 Municipality of Parvomay:  Vinitsa  Tatarevo 7.12.2018 Municipality of Sadovo:  Bolyartsi  Cheshnegirovo  Karadzhovo  Kochevo  Milevo  Mominsko  Popovitsa  Sadovo 7.12.2018 Municipality of Parvomay:  Byala reka  Dobri dol  Ezerovo  Karadzhalovo  Voden 7.12.2018 Municipality of Rodopi:  Krumovo  Yagodovo From 13.11.2018 to 22.11.2018 Municipality of Rodopi:  Brestnik  Belashtitsa  Markovo  Branipole  Municipality of Sadovo:  Katunitsa  Municipality of Kuklen:  Kuklen  Ruen  Municipality of Asenovgrad:  Asenovgrad  Municipality of Plovdiv:  Plovdiv 22.11.2018 Municipality of Maritsa:  Rogosh  Skutare 22.11.2018 Haskovo region: Municipality of Haskovo:  Elena From 3.12.2018 to 11.12.2018 Municipality of Haskovo:  Bolyarski izvor  Krivo pole  Momino  Dinevo  Lyubenovo  Rodopi  Bryagovo 11.12.2018 Municipality of Harmanli:  Ivanovo  Leshnikovo  Smirnentsi  Slavyanovo  Ostar kamak 11.12.2018 Municipality of Dimitrovgrad:  Chernogorovo  Voden  Brod From 1.12.2018 to 9.12.2018 Municipality of Dimitrovgrad:  Dolno Belevo  Zlatopole  Raynovo  Krepost  Dobrich  Dimitrovgrad  Radievo  Bryast  Golyamo Asenovo  Malko Asenovo 9.12.2018 Municipality of Haskovo:  Aleskandrovo  Uzundzhovo  Nova Nadezhda 9.12.2018 Municipality of Dimitrovgrad:  Varbitsa  Bodrovo From 29.11.2018 to 7.12.2018 Municipality of Dimitrovgrad:  Gorski izvor  Svetlina  Skobelevo  Stalevo  Yabalkovo 7.12.2018 Municipality of Mineralni bani:  Susam 7.12.2018 Municipality of Haskovo:  Konush  Manastir  Voyvodovo From 29.11.2018 to 7.12.2018 Municipality of Haskovo:  Galabets  Kozlets  Mandra  Teketo  Trakiets  Vaglarovo  Stamboliyski  Knizhovnik  Dolno Voyvodino  Gorno Voyvodino  Orlovo 7.12.2018 Municipality of Stambolovo:  Zhalti Bryag 7.12.2018 Municipality of Haskovo:  Malevo From 22.11.2018 to 7.12.2018 Municipality of Haskovo:  Garvanovo From 22.11.2018 to 1.12.2018 Municipality of Haskovo:  Haskovo  Staykovo  Klokotnica 1.12.2018 Municipality of Stambolovo:  Stambolovo  Kralevo 1.12.2018 Municipality of Dimitrovgrad:  Kasnakovo  Dobrich  Gorski izvor  Svetlina 1.12.2018 Municipality of Mineralni bani:  Mineralni bani  Tatarevo 1.12.2018 Stara Zagora region: Municipality of Bratya Daskalovi:  Pravoslav  Veren From 30.11.2018 to 8.12.2018 Municipality of Bratya Daskalovi:  Medovo  Markovo  Malak dol  Golyam dol  Bratya Daskalovi  Granit  Kolyu Marinovo  Naydenovo  Gorno Belevo 8.12.2018 Municipality of Chirpan:  Zlatna Livada 7.12.2018